*959ORDER
The appellees’ petition for rehearing is denied by the panel that rendered the decision in this case.
The suggestion for rehearing en banc was transmitted to all judges of the court who are in regular active service. A poll was requested and a majority of the active judges voted to deny rehearing en banc. Chief Judge Tacha and Judges Kelly, O’Brien, Tymkovich and Gorsuch voted to grant rehearing. Judge Gorsuch filed a dissent from the denial of rehearing en banc, and he was joined in this dissent by Judge Kelly. Judge Lucero filed a response to the dissent. The dissent and response are attached and incorporated in this order.